Citation Nr: 1316000	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  08-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including mental inaptitude and schizophrenia claimed as a nervous condition, depression, and paranoid traits.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military for a total of 1 month and 16 days, from October 28 to December 13, 1971.

This appeal to the Board of Veterans' Appeals (Board) is from November and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As support for the petition to reopen this claim, the Veteran and his spouse testified at a hearing at the RO in May 2008 before a local Decision Review Officer (DRO).  They also more recently testified at another hearing at the RO in September 2008, this time before the undersigned Veterans Law Judge of the Board - also referred to as a Travel Board hearing.

In March 2010, the Board denied the petition to reopen the claim, and the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2010 Order, granting a Joint Motion, the CAVC vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.

The Veteran's attorney subsequently submitted additional evidence and argument in June 2011, including a brief and a May 2011 letter from C.L.K., LPC, of Progressive Rehabilitation Systems.  The Veteran's attorney waived the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2012).  And because of this additional letter, since it was new and material evidence, the Board reopened the claim in a decision issued later in June 2011.  But rather than immediately readjudicating the claim on its underlying merits, the Board instead then proceeded to remand the claim to the RO for further development and consideration - including especially to have the Veteran undergo another VA compensation examination for a medical nexus opinion concerning whether his military service either caused or aggravated his mental illness.


He had this requested VA compensation examination in June 2012.  The examiner, however, apparently mistakenly checked the wrong box when responding, so the RO obtained additional comment in July 2012 resolving this discrepancy.  And based on the ultimately unfavorable opinion, the RO continued to deny the claim in an August 2012 supplemental statement of the case (SSOC).  The Veteran's attorney later inquired in April 2013 about the discrepancy in the examiner's opinion and was provided a response in a separate e-mail explaining why the opinion, in actuality, was unfavorable and not favorable to the claim.

The examiner needs to provide additional comment, however, since he did not respond to all of the questions the Board asked when previously remanding this claim.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the CAVC held that a remand by the Board confers upon the Veteran the right to compliance with its remand directives, and that the Board itself commits error as a matter of law in failing to ensure compliance with the terms of its remand because this is a concomitant duty.  The Board therefore is again remanding this claim to the RO.


REMAND

Unfortunately, another remand of this claim is required.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The RO has not substantially complied with the Board's prior June 2011 remand directives, so the Board has no discretionary authority but to again remand this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


In the prior June 2011 remand, the Board instructed the RO to obtain a medical nexus opinion concerning whether the Veteran's 1 month and 16 days of military service from October 28 to December 13, 1971, had caused or aggravated his mental illness - irrespective of the specific diagnosis of it.  The Board explained that it was unclear from a May 2011 supporting letter from C.L.K. of Progressive Rehabilitation Systems and review of the file whether he was concluding the "mental inadequacy" (mental inaptitude) cited as reason for discharging the Veteran from service after such a relatively short time (just 1 month and 16 days from October to December 1971) represented the initial manifestation of the Veteran's mental illness, i.e., incurrence of a mental disorder in service, versus aggravation of a pre-existing condition since he also said the Veteran's mental status obviously had changed while in the military, despite having been examined for induction and determined to have been both physically and psychiatrically "fit".

C.L.K. essentially had acknowledges both possibilities by stating it is more likely than not the Veteran had a mental illness that had developed or was aggravated by the stress of military service and therefore was related to his active military service.  C.L.K. also had indicated the Veteran since had received diagnoses of schizophrenia and depression, but did not indicate whether these additional diagnoses were related to the mental inadequacy noted in service, such as in terms of whether there was a misdiagnosis in service or they represented the eventual progression of the Veteran's mental illness or inadequacy to these other diagnoses.  See 38 C.F.R. § 4.125(b) (indicating that if a diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.).


Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The presumption of soundness attaches where, as here, there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  38 C.F.R. § 1111; 38 C.F.R. § 3.304(b).  See also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

In this circumstance, to rebut this presumption of soundness at entry into service, VA has the burden of proof of showing by clear and unmistakable evidence both that the Veteran had a mental disorder prior to service and that it was not aggravated during or by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence."). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the 
non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


But as the Board also pointed out, all of this also must be considered in light of 38 C.F.R. § 3.303(c) indicating that, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof. 

The Board therefore needed the benefit of this additional medical comment to assist in making these important determinations regarding causation and etiology of the Veteran's mental disorder, especially, again, in terms of whether his military service had caused or aggravated it.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

To this end, in June 2012 the RO obtained this requested medical nexus opinion.  However, the examiner only commented on the likelihood that the Veteran's mental disorder was related to his service, i.e., was incurred in service, without also addressing whether there was pre-existing mental illness and, if so, whether the Veteran's military service had aggravated this pre-existing mental illness beyond its natural progression.

Although, as mentioned, the examiner apparently mistakenly checked the wrong box when responding (which the RO later confirmed by having a VA staff psychologist provide addendum comment in July 2012), that June 2012 examiner ultimately concluded there was no continuity of diagnosis or treatment establishing a nexus or connection between the Veteran's military service and his adjustment disorder.  Thus, the examiner determined it was less likely than not that the adjustment disorder was incurred in or caused by the claimed in-service injury, event or illness.


The cited rationale was that: 

THE CLAIMS FILE SHOWS MH [mental health] TREATMENT AT JVAMC [the Jackson, Mississippi, VA Medical Center] SINCE 1988 BUT NO RECORDS ARE FOUND OF EARLIER TREATMENT.  NO CONTINUITY OF DIAGNOSIS OR TREATMENT ESTABLISHES A NEXUS OR CONNECTION BETWEEN CLAIMANT'S MILITARY SERVICE AND HIS ADJUSTMENT DISORDER.  ADJUSTMENT REACTION IS A TIME[-]LIMITED CONDITION REACTIVE TO LIFE CIRCUMSTANCES.  ACCORDINGLY, NO NEXUS OR CONNECTION WITH MILITARY SERVICE IS IMPLIED.

The June 2012 examiner, however, did not offer any opinion regarding whether, alternatively, the Veteran's mental illness clearly and unmistakably pre-existed his service and, if so, whether it clearly and unmistakably was not aggravated during or by his 1 month and 16 days of service from October 28 to December 13, 1971, beyond its natural progression.  Comment also was and is still needed concerning this additional possibility.

As well, the examiner's opinion only references an adjustment disorder as being unrelated to the Veteran's service, without providing any comment concerning the several other diagnoses that either have been made or claimed to have been made, either during service or since, of mental inaptitude and schizophrenia, nervous condition, depression, and paranoid traits.  The CAVC has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies a condition without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The June 2012 VA examiner also seems to equate continuity of symptomatology with continuity of diagnosis or treatment in disassociating any current mental illness from the Veteran's service.  Symptoms, not treatment, however, are the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

So while it is permissible for the examiner to perhaps have expectation that the Veteran would have been treated for mental illness prior to 1988, if indeed his mental illness dates back to his service that ended in 1971, this cannot be the only or sole reason or basis for concluding he did not have mental illness during those many intervening years.  It is nonetheless evidence tending to refute this notion.  In the appropriate circumstance, the Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service for which there was no clinical documentation of the claimed disorder).

In a statement the Veteran since has submitted in August 2012, he alleges that, when discharged from service, he simply did not know about the Veterans' Hospital (so presumably was unaware of the services it offered, such as treatment for mental illness), until told of this by a fellow Marine.  So he seemingly is offering this as explanation for why he was not treated sooner after the conclusion of his service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability during and since service, even when, as here, not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, if a disability is not alleged to have been incurred in combat, Buchanan is distinguishable; the lack of documentation in service records and in records since service must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran is competent to say he has experienced continuous mental health related symptoms since his military service that ended many years ago, so even prior to 1988 when actually first treated.  If a condition is diagnosable by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc., but other times not, such as a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So whether a Veteran's lay testimony, even if both competent and credible (and therefore ultimately probative), is sufficient to establish the required linkage or correlation between his current disability and service depends entirely on the type of condition being claimed.  This determination, then, is on a case-by-case basis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).


But consider also that another recent precedent decision of the Federal Circuit Court clarified that this notion of continuity of symptomatology since service, as an alternative means of establishing this required causation or correlation between current disability and service by way of 38 C.F.R. § 3.303(b), only applies to conditions specifically identified as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Psychoses are on the list of conditions identified in § 3.309(a) as chronic, per se, so entitled to this pleading and proof exception.  But according to 38 C.F.R. § 3.384, a "psychosis" includes only the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  So to the extent the Veteran has other psychiatric disorders, including adjustment disorder, he cannot establish the required linkage between the disorder and his military service merely by showing continuity of symptomatology since service, again, even assuming also that his lay testimony concerning this is both competent and credible.

Nevertheless, the Court has held that once VA undertakes to provide a medical examination for a medical nexus opinion in a service-connection claim, even if not statutorily obligated to, it must ensure the examination and opinion are adequate, else, explain why an adequate examination and opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  


This claim therefore has to be again remanded for a supplemental opinion, including especially to reconcile all diagnoses to date, to address the Veteran's lay testimony as to why he was not earlier treated after the conclusion of his service,  and to determine whether there is the required clear and unmistakable evidence that his psychiatric disorder pre-existed his service and clear and unmistakable evidence that it was not aggravated during or by his service beyond its natural progression.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Have the VA examiner that evaluated the Veteran in June 2012, following and as a result of the Board's prior remand, provide supplemental comment concerning the etiology of the Veteran's mental illness.

*If, for whatever reason, that examiner is unavailable to provide this supplemental comment (addendum opinion), then have someone else do it that is qualified to make the necessary determinations - such as the staff psychologist who already provided supplemental comment in July 2012.

If it is determined the Veteran needs to be reexamined to provide this additional comment, then have him reexamined.  But this is left entirely to the designee's discretion as to whether another examination is needed or the additional responses can be provided merely by reviewing the existing evidence.  If it is determined another examination is needed, the Veteran hereby is advised of 38 C.F.R. § 3.655 and the consequences of his failing to report for this additional examination, which would require considering his claim based on the existing evidence of record.

Opinion is specifically needed concerning the following:

a.  Reconcile all diagnoses to date.  In other words, does the Veteran only have an adjustment disorder or does he also have or has he also previously had other disorders, including at any point since his initial treatment, post service, in 1988 or thereabouts?

b.  If there are other diagnoses, please also specify them, including in relation to the adjustment disorder diagnosed at the conclusion of the June 2012 VA examination.

c.  If, as the June 2012 VA examiner apparently considered significant, there is no suggestion of diagnosis or treatment of mental health related issues prior to 1988, whey then is this significant if also considering the Veteran claims to have been unaware of the possibility of receiving treatment at his local VAMC from the time of his discharge from service in 1971 until first treated in 1988 or thereabouts.  In other words, the VA examiner cannot equate the absence of treatment during those intervening years with the absence of symptoms, seeing as though the Veteran is competent to say he nonetheless was experiencing continuous symptoms.  The Board eventually will have to decide whether his lay testimony concerning this also is credible (so not just competent) to ultimately have probative value.  But, in the meantime, please discuss if there is reason, other than the lack of treatment from 1971 to 1988, to conclude the Veteran was not experiencing symptoms during those several intervening years - if, as the June 2012 VA examiner concluded, this is reason for disassociating any current mental illness from the Veteran's service.

d.  but even if it is again determined the Veteran's current mental illness (whatever the specific diagnosis) is not directly or presumptively related to his service, i.e., was no incurred during his service, please also indicate whether there is clear and unmistakable evidence that it pre-existed his service and if so, whether there also is clear and unmistakable evidence that it was not aggravated during or by his service beyond its natural progression.

*In other words, not only is medical comment needed concerning causation (as the June 2012 VA examiner previously provided), but also the additional possibility of aggravation (which he did not additionally mention).  But when providing this additional comment concerning the possibility of aggravation, please also consider the different standard of proof requiring clear and unmistakable evidence both of pre-existence and no aggravation rather than addressing this in terms of the likelihood (very likely, as likely as not, or unlikely) as was done when addressing direct or presumptive incurrence in service.

To facilitate providing this additional necessary comment, the entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND and the Board's prior REMAND, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder.

This additional comment regarding possible aggravation is needed since the Veteran served for such a relatively short time (just a total of 1 month and 16 days from October 28 to December 13, 1971), he was discharged from service on account of mental inaptitude, and there was no indication of a mental disorder of any sort when he was earlier examined for enlistment into the military.  So to now conclude instead that he had a pre-existing mental disorder and rebut the presumption of soundness when entering service, there has to be clear and unmistakable evidence of a pre-existing mental disorder and clear and unmistakable evidence it was not aggravated during or by his service beyond its natural progression.

The examiner must discuss the underlying medical rationale for all opinions provided, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided without resorting to mere speculation, he or she should clearly and specifically so specify in the examination report but, as importantly, provide explanation as to why this requested medical comment is not possible or feasible, such as by indicating whether additional evidence or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another and the limits of medical knowledge have been exhausted, or whatever may be the reason he or she cannot respond more definitively.  In other words, merely saying he/she cannot comment will not suffice.

2.  Ensure the opinion is responsive to these determinative issues, that is, not just of causation (as the June 2012 VA examiner limited his opinion to), but also the possibility of aggravation, or provides sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



